Pro se motion by the appellant for a writ of error coram nobis to vacate a decision and order of this court dated April 20, 1987, which determined an appeal from a judgment of the County Court, Westchester County, rendered April 13, 1983.
Upon the papers filed in support of the motion and the papers filed in opposition thereto it is,
Ordered that the motion is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Kunzeman and Harwood, JJ., concur.